NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      JUN 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 15-50106

              Plaintiff-Appellee,                D.C. No. 3:14-cr-02954-LAB

    v.
                                                 MEMORANDUM*
 ROMAN BENTURA-ORTIZ,

              Defendant-Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Roman Bentura-Ortiz appeals from the district court’s judgment and

challenges the 16-month custodial sentence and 3-year term of supervised release

imposed following his guilty-plea conviction for being a removed alien found in

the United States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Bentura-Ortiz first contends that the district court abused its discretion by

denying the parties’ joint recommendation for a fast-track departure under

U.S.S.G. § 5K3.1. Contrary to Bentura-Ortiz’s argument, the record reflects that

the district court properly based its denial of the fast-track departure on

individualized factors and not on a blanket policy of denying fast-track departures.

See United States v. Rosales-Gonzales, 801 F.3d 1177, 1183-84 (9th Cir. 2015).

      Bentura-Ortiz next contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Bentura-Ortiz’s

immigration history and the need to afford adequate deterrence. See Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Valdavinos-Torres, 704

F.3d 679, 692-93 (9th Cir. 2012) (imposition of supervised release as a deterrent

was reasonable). Moreover, contrary to Bentura-Ortiz’s contention, the record

reflects that the district court considered the applicable section 3553(a) factors and

sufficiently explained the sentence. See United States v. Carty, 520 F.3d 984,

991-92 (9th Cir. 2008) (en banc).

      AFFIRMED.

                                           2                                   15-50106